DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its related dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: fabricating the plurality of plate-like or columnar precursor shapes in the first process step by “cutting” via a “dicing saw”, as described in paragraphs [0003, 0027] of the specification. Because the scope claimed in claim 1 is broader than what is supported by the specification, the claim should be amended to positively recite using a dicing saw for the cutting step, described in the first process step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehrig et al. (US Pub. # 20070038111), hereinafter referred to as Rehrig.
Regarding claim 11, Rehrig teaches, “A piezoelectric element comprising a three-dimensional structure group (para. [0018, 0021, 0024]) having a plurality of three-4Our ref.: KMKOU-1005Client's ref.: B39704US01dimensional structures formed in a plate-like or columnar shape (Fig. 3–4, ref. # 347, 450, 460), and a filling part [0024] that fills a gap (470) in the three-dimensional structure group, the piezoelectric element being embedded in a probe of an ultrasonic inspection apparatus (abstract), wherein: a surface of the three-dimensional structure, which is contacting the filling part, is a surface finished by wet etching [0021].”  
Regarding claim 12, Rehrig teaches, “wherein the three-dimensional structure has a width of 30 pm or less and a height of 80 pm or more [0021].”  
Regarding claim 13, Rehrig teaches, “wherein the plurality of three-dimensional structures included in the three-dimensional structure group are arranged at an interval of 30 pm or less ([0021]; description of kerf dimensions).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach piezoelectric devices and methods of making, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852